G. H. A. KUNST, Judge.
Respondent’s truck crossed center line of road and collided with claimant’s truck on state route 80, at Greenville, in Logan county, on October 10,1942, and caused damage claimed, $38.83. This was the cost of repair, 25% of cost of repair *117having been deducted for damaged condition of truck previous to collision.
Respondent recommends and the attorney general approves payment of claim.
An award of thirty-eight dollars and eighty-three cents ($38.83) is made to claimant.